DETAILED ACTION
Applicant’s filing AFCP dated Feb. 4, 2022.
Claims 1, 8, and 15 have been amended.
Claims 3-5, 10-12, and 7-18 have been cancelled.
Claims 1, 2, 6-9, 13-16, and 19-20 are pending.

Allowable Subject Matter
6.	Claims 1, 2, 6-9, 13-16, and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “receiving a selection of a second software program, wherein the blueprint file comprises a reference to the second software program; mapping the second software program to a second provider identifier; generating a task schedule by prioritizing an installation of the first software program with respect to the second software program according to a dependency rule; receiving a message from the first provider service indicating that installation of the first software program is complete; and in response to receiving the message, transmitting an installation instruction for installing the second software program to a second provider service associated with the second provider identifier according to the task schedule” as recited in independent claims 1, 8, and 15.  Claims 2, 6-7, 9, 13-14, 16, and 19-20 are considered allowable by virtue of their dependence on allowable independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191